Citation Nr: 0917564	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  07-06 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for sleep disorder.

2.  Entitlement to service connection for bladder disability.

3.  Entitlement to service connection for clogged arteries.

4.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for bilateral knee 
disability, to include as secondary to service-connected 
degenerative disc disease of the lumbar spine.

7.  Entitlement to service connection for right hip 
disability, to include as secondary to service-connected 
degenerative disc disease of the lumbar spine.

8.  Entitlement to service connection for degenerative joint 
disease of the cervical spine, to include as secondary to 
service-connected degenerative disc disease of the lumbar 
spine.

9.  Entitlement to service connection for loss of left arm 
movement, to include as secondary to service-connected 
degenerative disc disease of the lumbar spine.

10.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to March 
1994.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in February 2009.  A 
transcript of that proceeding is of record.  At the hearing, 
the Veteran withdrew her claim of entitlement to service 
connection for kidney disability.  See 38 C.F.R. § 20.204 
(2008).  The Board will limit its consideration accordingly.

The issues of entitlement to service connection for sleep 
disorder, bladder disability, clogged arteries, and right hip 
disability are addressed in this decision.  The remaining 
issues are addressed in the remand that follows the order 
section of this decision.


FINDINGS OF FACT

1.  The Veteran does not have a chronic sleep disorder that 
is etiologically related to service.

2.  The Veteran does not have bladder disability that is 
etiologically related to service.

3.  The Veteran does not have clogged arteries; her high 
cholesterol is not productive of disability and is not 
etiologically related to service.

4.  Arthritis of the right hip was not present within one 
year of the Veteran's discharge from service and is not 
etiologically related to service.


CONCLUSIONS OF LAW

1.  A chronic sleep disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).

2.  Bladder disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).

3.  Clogged arteries were not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).

4.  Right hip disability was not incurred in or aggravated by 
active service, the incurrence or aggravation of arthritis of 
the right hip during such service may not be presumed, and 
right hip disability is not proximately due to or the result 
of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. § 3.310 (2006); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

With respect to the claims for service connection for sleep 
disorder, bladder disability, and clogged arteries, the 
record reflects that the Veteran was provided with the notice 
required under the VCAA, to include notice regarding the 
disability-rating and effective-date elements of the claims, 
by letter mailed in May 2006, prior to the initial 
adjudication of the claims.

With respect to the claim for service connection for right 
hip disability, the Veteran  was provided with the notice 
required under the VCAA, to include notice regarding the 
disability-rating and effective-date elements of the claims, 
by letters mailed in May 2006 and December 2008.  Although 
complete notice was not provided until after the initial 
adjudication of the claim, the Board has determined that 
there is no prejudice to the Veteran in proceeding with the 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board notes that following the provision 
of the required notice, the originating agency readjudicated 
the claim.  There is no indication in the record or reason to 
believe that any ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

The record reflects that service treatment records have been 
obtained.  The Board notes that the Veteran's DD Form 214 
shows that she was released into the Army Control Group 
(Reinforcement) after service and that she remained assigned 
to this group until her participation in the Voluntary 
Separation Incentive (VSI) Program approximately 10 years 
later.  Reports of medical examination and medical history 
were prepared in December 2002 and signed in April 2003 in 
connection with her participation in the VSI Program and are 
of record.  The Veteran has not alleged, and the record not 
otherwise suggest, that she had additional periods of active 
or inactive duty for training after her release from active 
duty in March 1994 and prior to her participation in the VSI 
Program.  The Board, therefore, has no reason to believe that 
additional service treatment records exist.

The record also reflects that all other pertinent post-
service medical evidence identified by the Veteran has been 
obtained.  Neither the Veteran nor her representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such evidence.

The Board also acknowledges that the Veteran has not been 
afforded a VA examination in response to her claims and that 
no VA medical opinion concerning the etiology of her 
disabilities has been obtained.  In general, an examination 
or opinion is necessary if there is: (1) competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of a disability; (2) evidence establishing 
that an injury or disease occurred in service; (3) an 
indication that the claimed disability or symptoms may be 
associated with the established in-service injury or disease 
or with another service-connected disability; and (4) 
insufficient medical evidence for the Secretary to make a 
decision on the claim.  See 38 C.F.R. § 3.159(c)(4); see 
also, McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, as discussed below, the record does not show that the 
Veteran had a sleep disorder in service or at any time during 
the pendency of this claim.  The record also does not show 
that the Veteran has ever had clogged arteries.  Although she 
does have high cholesterol, there is no evidence that her 
high cholesterol is productive of any disability and the 
evidence shows that the Veteran did not develop high 
cholesterol until many years after service.  Moreover, the 
Veteran has not been diagnosed with bladder disability.  
Although she currently complains of urinary frequency and was 
treated for similar complaints during service, her in-service 
complaints were associated with conditions that resolved 
prior to the termination of her active service, and her 
current complaints of urinary frequency began many years 
after the termination of such service.  Finally, the record 
shows that the pain and burning sensation in the Veteran's 
right hip are associated with her already service-connected 
lumbar spine disability.  Although she has arthritis of the 
right hip, this condition did not manifest until many years 
after her release from active duty, and there is no competent 
evidence suggesting that it may be related to service or to 
service-connected disability.  Accordingly, the Board finds 
that a VA examination or opinion is not necessary in order to 
decide these claims.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and non-prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Service connection also may be granted on a secondary basis 
for disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a) (2006).  
Additional disability resulting from the aggravation of a 
non-service-connected disability by a service-connected 
disability also is compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Initially, the Board notes that in her March 2006 claim the 
Veteran checked the boxes denoting her belief that she had 
been exposed to radiation, asbestos, and herbicides and to 
burning oil fields during the Gulf War.  She also wrote that 
she had an "unknown syndrome."  The Veteran was advised by 
letter mailed in May 2006 that special provisions apply to 
claims involving exposures to the substances she identified 
and to claims involving undiagnosed illnesses in veterans who 
served in the Gulf War.  She was asked to provide additional 
information regarding her alleged exposures and to clarify 
whether she believed any of her claimed disabilities were 
related to those exposures so that her claims could be 
properly developed.

The Veteran did not respond to this letter.  In subsequent 
statements and at the February 2009 hearing, she attributed 
her claimed disabilities to either an in-service event or to 
another disability.  Neither she nor her representative has 
again addressed the issues of exposures to radiation, 
asbestos, herbicides, or burning oil fields or undiagnosed 
illness.  In addition, a July 2006 VA treatment record 
specifically indicates that she has no significant 
undiagnosed symptoms.  The Board, therefore, has determined 
that she is not alleging service connection is warranted for 
the claimed conditions under any of the applicable special 
provisions.

Sleep Disorder

The Veteran explained in a December 2006 statement and at the 
February 2009 hearing that she began having difficulty 
sleeping in 1991 because of stress and that she has 
experienced difficulty sleeping since service.  In her March 
2006 claim, she stated that she is unable to sleep more than 
two hours at night because of her need to urinate.

Service treatment records confirm that the Veteran complained 
of stress, but they are negative for any sleep-related 
complaints.  A report of medical examination prepared in 
September 1993, prior to the termination of her active 
service, shows that clinical evaluation revealed no 
psychiatric abnormalities.

The earliest evidence of difficulty sleeping is a December 
2002 VSI report of medical history, which reflects that the 
Veteran reported having frequent trouble sleeping.  An 
accompanying VSI report of medical examination notes that no 
psychiatric disability revealed on clinical evaluation.  
Additional relevant post-service medical evidence includes an 
April 2006 VA treatment record reflecting her complaint of 
difficulty sleeping because of neck pain and other VA 
treatment records reflecting her complaints of nocturia.

In sum, the record does not show that the Veteran had a sleep 
disorder in service or at any time during the pendency of 
this claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007).  The Board acknowledges that the Veteran is competent 
to report that she has experienced difficulty sleeping since 
service.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As a 
layperson without medical training, however, she is not 
competent to diagnose a medical condition such as sleep 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The Board notes that the Veteran herself testified 
in February 2009 that she has never been treated for or 
diagnosed with any sleep disorder.  Accordingly, since there 
is no competent evidence of a sleep disorder, service 
connection may not be granted.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998). 

Bladder Disability

The Veteran testified in February 2009 that she began 
experiencing urinary frequency in 1991.  As noted above, she 
stated in her March 2006 claim that her need to urinate 
prevents her from sleeping more than two consecutive hours.  

Service treatment records reflect that the Veteran complained 
of urinary frequency in March 1983 and that shortly 
thereafter she was determined to be pregnant.  She also 
complained of frequency in December 1991 and was treated for 
a urinary tract infection and diagnosed with cystitis.  These 
conditions appear to have resolved prior to the termination 
of her active service, however.  She specifically denied 
having urination problems in April 1992, and a September 1993 
report of medical examination notes that her genitourinary 
system was clinically evaluated as normal.

The post-service evidence of record establishes that the 
Veteran did not experience any urinary problems until more 
than a decade after the termination of her active service.  A 
December 2002 VSI report of medical examination notes that 
her genitourinary system was clinically evaluated as normal, 
and an accompanying report of medical history notes that she 
denied experiencing frequent or painful urination.  VA 
treatment records dated in November 2005 and September 2007, 
however, reflect that the Veteran complained of nocturia, and 
an April 2006 record reflects that she reported experiencing 
incontinence over the past few years.  In December 2007, she 
denied having other bladder problems, and she denied 
experiencing nocturia, dysuria, hematuria, frequency, or 
urgency in January 2008.

In sum, the record does not show that the Veteran has been 
diagnosed with bladder disability.  Since her in-service 
treatment for cystitis, no further bladder disability was 
diagnosed, and she testified in February 2009 that her 
physicians have not prescribed medication or suggested 
treatment for any bladder condition.  Again, although the 
Veteran is competent to state that she has experienced 
urinary symptoms since service, as a layperson without 
medical training, she is not competent to diagnose a medical 
condition such as bladder disability.  See again Layno, 6 
Vet. App. at 469; Espiritu, 2 Vet. App. at 494.

Moreover, to the extent that the Veteran believes service 
connection is warranted for her urinary frequency, the Board 
notes that her statements regarding the onset and chronicity 
of this symptom are inconsistent with the evidence of record.  
The Veteran was treated for acute episodes of urinary 
frequency in service, including treatment in 1991, as she 
testified at the hearing.  However, the evidence shows that 
this condition was related to an acute infection; that the 
condition resolved prior to the termination of her active 
service; and that no further symptoms manifested until many 
years after the termination of such service.  Since there is 
no other evidence, such as a medical nexus opinion, linking 
the Veteran's current urinary symptoms to service, and since 
her statements regarding the chronicity of her urinary 
symptoms are inconsistent with the record, the preponderance 
of the evidence is against the claim.  Accordingly, service 
connection for bladder disability is not warranted.

Clogged Arteries

When the Veteran originally claimed service connection for 
clogged arteries in March 2006, she explained that she has 
taken medication for high cholesterol since 2005.  She also 
testified in February 2009 that she was told during service 
that she had borderline high cholesterol.  

The record does not show that the Veteran has been treated 
for or diagnosed with clogged arteries or any disability 
related to the arteries.  Although VA treatment records 
confirm that she has high cholesterol, the Board notes that 
high cholesterol is an abnormal laboratory test finding 
which, in and of itself, does not constitute a 
"disability."  See 61 Fed. Reg. 20440, 20,445 (May 7, 
1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(based on the definition found in 38 C.F.R. § 4.1, the term 
disability "should be construed to refer to impairment of 
earning capacity due to disease, injury, or defect, rather 
than to the disease, injury, or defect itself").  The record 
does not show, and the Veteran does not contend, that her 
high cholesterol has resulted in a disability for which 
service connection can be granted.

Even assuming that the Veteran's high cholesterol did 
constitute a disability, service connection for high 
cholesterol would not be warranted because there is no 
competent evidence that it is related to service.  Service 
treatment records are negative for evidence of high 
cholesterol.  Her triglyceride and HDL levels were recorded 
in a September 1993 report of medical examination, but the 
report does not indicate that those levels were considered to 
be elevated.  Indeed, there is no competent evidence of high 
cholesterol until many years after service, when laboratory 
tests performed in December 2002 revealed that her total 
cholesterol and triglyceride levels were slightly out of 
range.  VA treatment records reflect that the Veteran's 
cholesterol was still regarded as borderline in July 2004, 
approximately one decade after her release from active duty, 
and that she was not diagnosed with high cholesterol or 
prescribed medication for it until January 2005. 

The Veteran is competent to state that she was informed 
during service that her cholesterol was borderline.  See, 
again, Layno, 6 Vet. App. at 469.  However, this statement is 
inconsistent with service treatment records, including the 
September 1993 report of medical examination, which do not 
note any abnormal cholesterol levels.  Moreover, although the 
Veteran may believe that her current high cholesterol is 
related to service, as a layperson without medical training, 
she is not competent to opine regarding issues such as 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Accordingly, since there is no competent 
evidence of clogged arteries, high cholesterol is not a 
disability, the preponderance of the evidence shows that the 
Veteran did not develop high cholesterol until many years 
after service, and since there is no competent evidence 
otherwise linking her current high cholesterol to service, 
this claim must also be denied.

Right Hip Disability

The Veteran also contends that service connection is 
warranted for right hip disability.  In several statements 
and at the February 2009 hearing, she explained that she 
experiences pain and a burning sensation in her right hip and 
that she believes these symptoms are related to injections 
she received in her hip during service.  She also indicated 
in her September 2006 notice of disagreement that she 
believes her right hip disability is secondary to the 
service-connected degenerative disc disease of her lumbar 
spine.

The record shows that the Veteran's health care providers and 
a May 2006 VA examiner have attributed her complaints of pain 
and a burning sensation in her right hip to her service-
connected lumbar spine disability.  Therefore, to the extent 
that the Veteran's claim encompasses these right hip 
symptoms, those symptoms already are service-connected and 
should be evaluated as part of her service-connected lumbar 
spine disability.

The Board notes that in addition to these lumbar-spine 
related symptoms, a May 2006 X-ray study revealed that the 
Veteran has minimal degenerative joint disease of the right 
hip.  After careful consideration, the Board has determined 
that service connection is not warranted for arthritis of the 
right hip.  The evidence does not show that this condition 
was present in service or within one year of the termination 
of the Veteran's active service.  Indeed, the Veteran denied 
a history of arthritis in a December 2002 VSI report of 
medical history, and no diagnosis of arthritis of the right 
hip was rendered until May 2006.  Moreover, there is no 
medical evidence suggesting that her right hip arthritis is  
related to service or that it was caused or aggravated by her 
service-connected lumbar spine disability.  Although the 
Veteran may believe her arthritis is related to her lumbar 
spine disability, as a layperson without medical training, 
she is not competent to opine regarding issues such as 
medical causation.  See, again, Espiritu, 2 Vet. App. at 494.  
Accordingly, service-connected for right hip disability is 
not warranted.


ORDER

Entitlement to service connection for sleep disorder is 
denied.

Entitlement to service connection for bladder disability is 
denied.

Entitlement to service connection for clogged arteries is 
denied.

Entitlement to service connection for right hip disability is 
denied.


REMAND

The Veteran contends that service connection is warranted for 
GERD and hypertension because they are related to service.  
She also contends that service connection is warranted for 
degenerative joint disease of the cervical spine, bilateral 
knee disability, and loss of left arm movement because they 
are related to an injury she sustained in service and to her 
service-connected degenerative disc disease of the lumbar 
spine.  For the reasons discussed below, the Board finds that 
additional development is necessary before these claims are 
decided.  

GERD

The Veteran contends that GERD manifested during service as 
chest pain, which her health care providers then believed to 
be a symptom of a cardiac condition.  Service treatment 
records confirm that she complained of chest pain in March 
1982, May 1982, and December 1991 and that her health care 
providers suspected, but did not diagnose, cardiac problems.  
Service treatment records also show that the Veteran 
complained of stomach pain and a "heartburn" sensation in 
her abdomen and was diagnosed with a possible stomach virus 
in September 1991.

The post-service evidence of record includes the report of a 
July 2003 endoscopic procedure, which was performed after the 
Veteran complained of chest pain and had a negative cardiac 
workup.  That procedure revealed a hiatal hernia and minimal 
esophagitis.  Subsequent VA treatment records reflect that 
the Veteran was diagnosed with GERD, and a July 2004 VA 
treatment record indicates that her reported history of chest 
pain is associated with her GERD.  

The Veteran testified that she sought treatment for GERD in 
1997 or 1998 at a VA outpatient clinic after having severe 
chest pain, but records of that treatment are not associated 
with the claims folders.  Those treatment records should be 
obtained since they may be relevant to her claim.  See 38 
C.F.R. § 3.159(c)(2).  In addition, since service treatment 
records document several complaints of non-cardiac chest pain 
and since the post-service medical evidence establishes that 
the Veteran's GERD is associated with chest pain, the Board 
finds that a VA examination is necessary so that a medical 
nexus opinion may be obtained.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2008).

Hypertension

The Veteran contends that her hypertension manifested in 
service as headaches and dizziness.  Service treatment 
records confirm that the Veteran complained of these 
symptoms, but they do not show that she was diagnosed with 
hypertension.  Although a five-day blood pressure check 
performed in May 1981 was normal, other records reveal that 
the Veteran exhibited elevated blood pressure during service.  
Specifically, a March 1987 health survey form indicates that 
her blood pressure was estimated at 110/95, a level 
indicative of hypertension.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note (1) (2008).

The post-service medical evidence includes a December 2002 
VSI report of medical examination, which notes that the 
Veteran was taking medication for hypertension, and a July 
2003 VA treatment record, which notes that her hypertension 
was doing well on medication.  Subsequent VA treatment 
records reflect elevated blood pressure readings.

The Veteran testified in February 2009 that she sought 
treatment for hypertension in 1995 or 1999 from a VA 
outpatient clinic and that the physician who diagnosed her 
informed her that the condition likely had existed for some 
time.  Since the Veteran maintains that she sought treatment 
for and was diagnosed with hypertension by VA health care 
providers in the late 1990s, and since the earliest VA 
treatment records associated with the claims folders are 
dated in 2003, the Board finds that these additional VA 
treatment records should be obtained since they may be 
relevant to her claim.  See 38 C.F.R. § 3.159(c)(2).  In 
addition, the Board again finds that a VA examination is 
necessary so that a medical nexus opinion may be obtained.  
See, again, McLendon, 20 Vet. App. 79; 38 C.F.R. § 
3.159(c)(4).

Cervical Spine Disability and Loss of Movement of the Left 
Arm

The Veteran stated in December 2006 that her cervical spine 
disability began after she jumped from a large truck during 
service and landed on her back.  In a March 2008 letter, her 
VA physician opined that her current cervical spine 
disability is directly related to that injury.

Although service treatment records do not reflect that the 
Veteran ever sustained an injury after jumping from a truck, 
they do show that she slipped and injured her head and back 
in September 1991.  Since there is evidence of in-service 
injury to the back and current disability of the cervical 
spine, and since there is a competent medical opinion 
suggesting that the current disability is related to such an 
injury, the Board finds that a VA examination is necessary so 
that a medical nexus opinion may be obtained.  See, again, 
McLendon, 20 Vet. App. 79; 38 C.F.R. § 3.159(c)(4).

With respect to the left arm claim, VA treatment records show 
that the pain and loss of movement in the Veteran's left arm 
result from nerve impingement in her cervical spine.  Since 
service connection for this disability is inextricably 
intertwined with the issue of service connection for cervical 
spine disability, a decision is deferred pending the outcome 
of the Board's remand.

Bilateral Knee Disability

The Veteran contends that her bilateral knee disability is 
related to service, to her service-connected lumbar spine 
disability, and to her cervical spine disability.  Service 
treatment records reflect one complaint of knee pain in 
November 1980, when physical examination revealed minimal 
crepitus in the knees and a diagnostic assessment of 
chondromalacia was rendered.  These records are negative for 
additional knee complaints, however, and the Veteran's lower 
extremities were clinically evaluated as normal in a 
September 1993 report of medical examination.

The earliest post-service medical evidence of knee disability 
is a December 2002 report of medical examination, which notes 
that the Veteran had sustained a right knee injury but does 
not describe the history of that injury.  In addition, a 
November 2007 VA treatment record indicates that the Veteran 
has arthritis "in several joints...possibly the knee joints," 
and an August 2008 treatment record notes that her health 
care provider recommended she undergo X-ray studies of the 
knees after complaining of pain.

The Veteran testified that she sought treatment for knee 
problems at a VA outpatient clinic in 1994 or 1995.  She 
stated that her VA health care provider told her that she had 
arthritis of the knees and that he attributed that condition 
to participation in physical training during service.  These 
treatment records are not associated with the claims folders 
but should be obtained since they may be pertinent to the 
claim.  See 38 C.F.R. § 3.159(c)(2).  The Veteran also should 
be afforded a VA examination to determine the etiology of any 
currently present disability.  See, again, McLendon, 20 Vet. 
App. 79; 38 C.F.R. § 3.159(c)(4).

Increased Rating Lumbar Spine

Finally, the record reflects that the Veteran's claim for an 
increased rating for the service-connected degenerative disc 
disease of her lumbar spine was denied in a March 2008 rating 
decision.  She filed a notice of disagreement with this 
decision in September 2008 but has not been provided with a 
statement of the case in response.  Because the notice of 
disagreement placed the issue in appellate status, the matter 
must be remanded for the issuance of a statement of the case.  
See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The Veteran and her representative 
should be provided a statement of the 
case on the issue of entitlement to an 
increased rating for degenerative disc 
disease of the lumbar spine and 
informed of the requirements to perfect 
an appeal with respect to this issue.  
If the Veteran perfects an appeal with 
respect to this issue, the RO or the 
AMC should ensure that all indicated 
development is completed before the 
case is returned to the Board for 
further appellate action.

2.  The RO or the AMC should ask the 
Veteran to identify any outstanding 
records pertinent to her claims.  The 
RO or the AMC should undertake 
appropriate development to obtain a 
copy of any records identified by the 
Veteran.  In any event, the RO or the 
AMC should undertake appropriate 
development to obtain any outstanding 
VA treatment records from the VA clinic 
in Sierra Vista, Arizona, for the 
period since April 1994.  If it is 
unable to obtain any such evidence, it 
should so inform the Veteran and her 
representative and request them to 
provide the outstanding evidence.

3.  Then, the Veteran should be 
afforded an examination by a physician 
with appropriate expertise to determine 
the nature and etiology of her GERD and 
hypertension.  The claims folders must 
be made available to and reviewed by 
the examiner.  Any indicated studies 
should be performed.

Based upon the claims folders review 
and the examination results, the 
examiner should provide an opinion with 
respect to each currently present 
disability as to whether there is a 50 
percent or better probability that the 
disorder originated during active duty 
or is otherwise etiologically related 
to active duty.  The rationale for all 
opinions expressed must also be 
provided.

4.  The Veteran also should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present disorder of the Veteran's 
cervical spine.  The claims folders 
must be made available to and reviewed 
by the examiner.  Any indicated studies 
should be performed.

Based upon the claims folders review 
and the examination results, the 
examiner should provide an opinion with 
respect to each currently present 
disorder of the cervical spine as to 
whether there is a 50 percent or better 
probability that the disorder 
originated during active duty or is 
otherwise etiologically related to 
active duty, or whether was caused or 
chronically worsened by the Veteran's 
service-connected lumbar spine 
disability.

The examiner also should provide an 
opinion with respect to each currently 
present left arm disorder as to whether 
there is a 50 percent or better 
probability that the disorder was 
caused or chronically worsened by any 
disorder of the Veteran's cervical 
spine or lumbar spine.  The rationale 
for all opinions expressed must be 
provided.

5.  The Veteran also  should be 
afforded an examination by a physician 
with appropriate expertise to determine 
the nature and etiology of any 
currently present disorders of her 
knees.  The claims folders must be made 
available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.

Based upon the claims folders review 
and the examination results, the 
examiner should provide an opinion with 
respect to each currently present knee 
disorder as to whether there is a 50 
percent or better probability that the 
disorder originated during active duty 
or is otherwise etiologically related 
to active duty, or whether such 
disorder was caused or chronically 
worsened by her service-connected 
lumbar spine disability.  The rationale 
for all opinions expressed must also be 
provided.

6.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

7.  Then, the RO or the AMC should 
adjudicate the claims for service 
connection for bladder disability, 
GERD, hypertension, cervical spine 
disability, loss of left arm movement, 
and bilateral knee disability on a de 
novo basis.  If any benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and her 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the claims folders are 
returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until she is otherwise 
notified, but she has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


